                                                                                                                                            U8T-10COVtH 8MFET
                                                          MONTHLY OPERATING REPORT FOR
                                                       CORPORATE OR PARTNERSHIP DEBTOR
                                                                  (Including LLCs ond LLPs)
Case No.          18-31646


Debtor            Karamanos Holdings, Inc.                                                                    Report Month/Year        September 2018




 Instruction* T»w dcWor'* monthly financial report shall include Iho cover sheet signed By the debtor and al JST foors and supporlmg
 document*. Exceptions. i aimed. are noted In the checkfet bofcew Ftekir* tocorrpty        the receding rwjiHements of Local
 Bankruptcy Rule 201 5- 1(b) and 2015-2. or me U.S. Trustee-* reportmg requirements. is cause for conversion or dsmssal of the




                                                                                                                                                         Not
The debtor submits the following with th'ts monthly financtal report:                                                              Completed        Applicable
UST-1 1           Comparative Income Statement a «*** »                                      (must mdutedl    lire Hum 5,               X
                  paoltadcnUST-11),

UST-12            Comparative Balance Shooter wtUxS talari snoot <mt«i inciixio .w fcr® iu*ns opacified                                 X
                  onUST-12 Thsdcttcr's DalancesteeclfuieG slsill Indudn a wo*o>vnct pre- and £>Mt-[*<itico llabi&fen
                  Tlw UrodcckMn may to provided as a saperate attachment w »ki cttro'i balance sne«

UST-13            Comparative Ca9h Flow Statement (xdotwscoih flew ataMmoni {most irtiuw all line                                       X
                  Iters spWltrd cn UST-13). Cartas this starment if tho dotttr Is repcrtino Mead cn re acctial basis of

                  ncaxrtno THs is the rsqured meh«» ulees ether jrrs*x«"<rfa have beer rr Me               th« U 8 Trustee.

UST-1 4           Summary of Disbursements                                                                                              X

UST-1 4 A         Statement of Cash Receipts and Disbursements
                 Compete <"> a mere «: rou» at Or* axorts a                                                 CfW60

                                                                                  mr®

UST-1 4 B                      I Disbursement Information                                                                                                 X



UST-1 5           Statement of Aged Receivables                                                                                                           X
                  Proves actealco accounting ot ajal rsaivaUm cn. or as a-i aSKhmort to, USf - 1 5


UST-16            Statement of Aged Post-Petition Payables
                  Prov«to a defied accounting Of      aet-mtitiwi payaWrrs <ri. <• m i*> iillmihmnnt v>. UST- 16

UST-1 7           Statement of Operations
                  Whon flpplCSti*. UST-17 shall mchde ccpcr. cf supporting Oxynatt auch « on oscriM steeoierl fcr the

                  solo of rod prqxrty. an auctioneer's .-ew*t fcr prcperty «*l at ®x9<ri cr a corBUcaW <A osurarce cr copy C

                  (tetter's KWfcr an, change in r&jxxn cr txn! coverage

                                                DEBTORS CERTIFICATION
                                       that fllhay porsonall/ preMred^s^ma^^aUep^.c^^rectl^sup^acd^prti^aratWn. and^2Hhe


BY Oantel J. Boverman                                                                                                  DATE. Octet* 22. 2018
TITLE     OMjf Restructumg Officer

                                                                                                 a                                to                 era crty a




          Monthly Operating Report -Corporate or Partnership Dobtor                                                                             Popo 1 of 13
          I.Hi.l IIIHH                                                                                                                            »mi a* ii)




                                                Case 18-33183-tmb11                      Doc 57          Filed 10/23/18
                                                                                                                           UST-11


                                                                                        Case Number     18-31646
                                                                                        Report Mo'Yr.   September 2018
Debtor: |Karamanos Holdings, Inc.
                                                          !
                                         UST-11. COMPARATIVE INCOME STATEMENT

                                                        at*-• CO-I—iro-S



                                                              oee a mcnea

                                                                MO/YR         MO/YR            MO/YR       Cumulative
                                      For the Month of:                                                      To Date
Revenue
Less: Returns and Allowances
                                 -

MET REVENUE


Cost ol Goods sold:
          Beginning Invontory
          Add: Purchases
          Less:   Ending Invontory
Cost of Goods Sold


Additional Costs of Good Sold
          Direct Labor
           Freight In
TOTAL COST OF GOOD SOLD


Other Operating Expenses:
           Officers' Salanos (Groa
           Other Salaries (Gross)
           Depreciation and Amortization
           Emplo iee Benefts
           Payroll Taxes (Employer's portcn)
           Insurance
           Rent
           General and Admin Istratlvo
TOTAL OPERATING EXPENSES
NET OPERATING INCOME (LOSS!


Add:      Other Incomo


Less:      Interest Expense


Less:      Non recurring items
                  Professional Fees
                  UST Foos
                  Other (specify)
TOTAL NON-RECURRiNG ITEMS

GAIN (LOSS) ON DISPOSAL OF ASSETS


NET INCOME (LOSS) BEFORE INCOME TAX
Income Taxes
NET INCOME (LOSS)


        Monthly Operating Report -Corporate or Partnersh.-p Debtor                                        Page 2 of 13
        U«« Din TnwoeOrnoi                                                                                         soirj




                                     Case 18-33183-tmb11             Doc 57   Filed 10/23/18
                                                                                                                              usr-12


                                                                                          Case Number.   18-31646
                                                                                          Report Mo/Yr | September 2018
Debtor:     |Katamanos Holdings, Inc.

                                              UST-12, COMPARATIVE BALANCE SHEET


                                                                MO/YR            MO/YR       MO/YR         PER SCHEDULES
ASSETS                             As of month^nding^                                                      (i.e. Petition Date)
   Current Assets
             Cash -Restricted
             Cash-Unrestricted
                TOTAL CASH


             Accounts Receivable
             Less: Allowance for Doubtful Accounts
                NET ACCOUNTS RECEIVABLE


             Notes Receivable
             Insider Receivables
             Inventory (see note below)
             Prepaid Expenses
             Other (attach list)
   TOTAL CURRENT ASSETS
    Fixed Assets
             Real Property/Buildings
             Equipment
             Accumulated Depreciation
    NET FIXED ASSETS


   Other Assets (attach list)

TOTAL ASSETS



LIABILITIES
    Post-Petition Liab*t«s
             Trade Accounts Payable
             Taxes Payable
             Accrued Professional Fees
             Notes Payable
             Rents and Lease payables
             Accrued Interest
             Other (specify)
    TOTAL POST-PETITION LIABILITIES
    Pre-Petition Liabilities
             Secured Debt
             Priority Debt
             Unsecured Debt
             Other (attach list)
    TOTAL PRE-PETITION LIABILITIES


TOTAL LIABILITIES


    Method of inventory valuation (Cost, Lower of Cost or Market, FIFO, LIFO, Other) :



          Monthly Operating Report -Corporate or Partnership Debtor                                            Page 3 of 13
                                                                                                                       aai'l




                                       Case 18-33183-tmb11              Doc 57    Filed 10/23/18
                                                                                                                           UST-12



                                                                                         Case Number.   18-31646
                                                                                         Report Mo/Yr   September 2018
Debtor:     iKaramanos Holdings. Inc.

                                              UST-12. COMPARATIVE BALANCE SHEET
                                                             See Attached
                                                                                                                                    I
                                                                 MO/YR          MO/YR        MO/YR
EQUITY                                                                                                   (i.e. Petition Date)
   Owners' Eauit            I J•




              PrepetKion Owners' Equity
              Post-petition Cumulatrvo Profit or (Loss)
              Direct Cborqos to Equity (Expum)


                                             n




FOOTNOTES TO BALANCE SHEET-




          Ntontrvy Operating Report -Corporate or Partnership Debtor                                        Page 4 of 13
          Uteri Sum l'*l»Q:>or                                                                                (SwaM Mil)




                                       Case 18-33183-tmb11             Doc 57   Filed 10/23/18
                                                                                                                      UST-13



                                                                                        Case Number    18-31646
                                                                                        Report Mo/Yr   September 2018
Debtor:     iKatamanos Holdings, Inc

                                        UST-13, COMPARATIVE CASH FLOW STATEMENT
                                                               MO/YR           MO/YR       MO/YR          Cumulative
                                   As of month ending:                                                    Filing to Date


NET INCOME (LOSS)


ADJUSTMENTS TO RECONCILE NET INCOME
   TO NET CASH:


   Depreciation and Amortization
   (Gain) Loss on Sale of Assets
   (Increase) Decrease in Prepaids
   (Increase) Decreaso in Receivables
   (Increase) Decrease in Inventory


   Increase (Decrease) In Payables
   Increase (Decrease) in Taxes Payable
   Increase (Decrease) in Professional Fees
   Increase (Decrease) in Rents/Leases Pay
   Increase (Decrease) in Accrued Interest




NET CASH PROVIDED BY OPERATIONS


CASH FLOWS FROM INVESTING/FINANCING


    Purchase of Fixed Assets
    Proceeds from Sale of Fixed Assets
    Capital Contributions
    Loan Proceeds
    Loan Principal and Capital Lease Payments




NET INCREASE (DECREASE) IN CASH


BEGINNING CASH


ENDING CASH



          Monthly Operating Report -Corporate or Partnership Debtor                                        Page 5 of 13
          U« SMia                                                                                                 Mill




                                      Case 18-33183-tmb11             Doc 57   Filed 10/23/18
                                                                                                                                               usr-14



                                                                                         Case Number.                          18-31646
                                                                                         Report Mo/Yn                         September 201 8


Debtor:        iKaramanos Holdings, Inc.


                                                  UST-14, SUMMARY OF DISBURSEMENTS


INSTRUCTIONS:      RFFQRF COM3! FTINfi THS PAGE, prepare UST-14A (see next page) to include all bank accounts or other sources of the
debtor's funds. The disbursement total wll be used to complete this SLfctMRY OF DISBURSEMENTS.

The debtor is responsible for providing accurate acoinix disbursement totals for purposes of calculating its obligation pursuant to 28 U.S.C. §
1930(a)(6) to pay statutory fees to the U.S. Trustee. The disbursement total encompasses all payments made by the debtor during the reporting
month, whether made directly by the debtor or by another party for the debtor.    It includes checks written and cash payments for Inventory and
equipment purchases, payros and r&ated taxes and expenses, other operating cos&.and debt reduction. It also includes payments made pursun
to joint check arrangements and those resulting from a sale or liquidation of the debtor's assets. The only transactions normally excluded from the
disbursement total are transfers wthm the same reporting month between multiple debtor accounts.


The U.S. Trustee payment is duo on the last day of the month fotowing the end of each calendar quarter, or on April 30, July 31, October 31, and
January 31, respectively. Because the amount b£ed is an estimate, the debtor is responsible for paying the correct statutory foo based on actual
disbursements for the calanflai quarter, or portion thereof while the debtor s m Chapter 1 1 (i.e. unti the case is converted, dismissed, or closed by
final decree). Failure to pay statutory fees to the U.S. Trustee a cause for conversion or dismissal of the case A copy of the statutory foo
schedule may be found in the Chapter 11 Guidelines on the U.S. Trustee's website located at:

                  http:ii\NNS\vjustice.govftjsIi'r18''port Iandlchapler11.htm
                  http:'A*ww.justice.govfusM18'eugene'chaplerl 1 . htm


If you have any questions about how to computo the disbursement total, ploaso call the U.S. Trustee's offce

Portland. OR         (503) 326-4000
Eugene. OR           (541) 465-6330




                (UST-14A. 'with attachments, should follow this page.)



COMPUTATION OF MONTHLY DISBURSEMENT TOTAL
Total disbursements from UST-14A
Cash payments not included in total above (f any)
Disbursements made by third parties for the debtor (tf any, explain)


TOTAL DISBURSEMENTS THIS MONTH FROM ALL SOURCES                                                                               L$
                                                                                                           Yes          Ng


 owing to the U.S. Trustee?                                                                                              X


(If yes. list each quarter that Is delinquent and the amount due along with an explanation)


Quarter         Explanation                                                                                                    Amount




          Monthly Operating Report -Corporate or Partnershp Debtor                                                                 Page 6 of 13
                                                                                                                                     ikmi0 son;




                                         Case 18-33183-tmb11                    Doc 57     Filed 10/23/18
                                                                                                                                   UST-14A

                                                                                                     Case Number        18-31646
Debtor.                                                                                              Report Mo/Yn       September 2018
iKaramanos Holdings, Inc.

                                 UST-14A - STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                                                          I
 INSTRUCTIONS: Include all bank accounts orother source of the debtor's funds and attach supporting documents as
 indicated on the checkfcst below. Use additional sheets as necessary.


Depository (Bank) Name                                American Plus Bank       East West Bank
Account Number                                              1003                 15003130
Type of Account                                           Checking              DIP Checking                                TOTALS

Beginning Cash Balance                                                              21,484.00                                 21.484.00
Add:

Transfers in
Receipts deposited: Verizon rent                                                      2,500.00                                 2,500.00
Other
   Total Cash Receipts                                                                2.500.00                                 2,500.00


Subtract:
Transfers out
 Disbursements by check or debit: Services
Cash withdrawn
Other (identify source): Bank fee
   Total Cash Disbursements


 Ending Cash Balance                                                                23.984,00                                 23,984.00



 Does each account identified above include the following supporting documents, as required: Indicate YES, NO or
 NOT APPLICABLE in the boxes below.


 Monthly bank statement copy

 (do not include bank statement copies
                                                             N'A                    Yes
                                                                                                           1        1
 with the report filed with the Bankruptcy
 Court)


 Bank reconciliation (including

 outstanding checks and deposits in
 transit)
                                                  [          N/A
                                                                           I        N/A
                                                                                                 I          l
 A detailed list of receipts for the account
 (deposit log or receipts journal)
                                                  [          N/A
                                                                           I       Above
                                                                                                 I          I       I
 A detailed list of disbursements for the
 account (check register or disbursement

 journal)
                                                  I          N/A                    N/A
                                                                                                 1=1
 Funds received and/or
 disbursed by another party                                  N/A                    N/A
                                                                                                           1        1
            Monthly Operating Report -Corporate or Partnership Debtor                                                    Page 7 of 13
            Irtol   T'iiiBCrnr                                                                                                   S4/11)




                                        Case 18-33183-tmb11             Doc 57      Filed 10/23/18
                                                                                                                                                       UST-14B



                                                                                                                            Case Number     18-31646


Debtor:                     iKaramanos Holdings, Inc7
                                                                                                                             Report Mo/Yr Iseplember 201
                                                                                                                                                               i
                                             UST-14B, ADDITIONAL DISBURSEMENT INFORMATION


Payments on Prc-Pctition Unsecured Deb! (requires cotirl approval)

D*3 the debtor, or another party on behalf of the debtor, make any payments during this reporting month
on pre-petition unsecured debt?             If "yes", complete table for each payment

                                                                        Payment                                         Date of Court
     Payee's Name                  Nature of Payment                       Date               Amount                      Approval            Yes         No



                                                                                                                                             a            x




Payments to Attorneys and Other Professionals (requires court approval)
Did the dobtor, or another party on behalf of the debtor, make any payments during this reporting month
to a professional such as an attorney, accountant, realtor, appraiser, auctioneer, business consultant, or
other professional person?           If "yes", complete tabic for each pay men!
                                          Type of                      Payment                                          Date of Court
 Professional's Name                Work Performed                         Date               Amount                      Approval            Yes         No


                                                                                                                                                          X




Payments to an Officer, Director, Partner, or Other Insider of the Debtor
Did the debtor, or another party on behalf of the debtor, make any payments during this reportng month
to, or for the benefit of, an officer, director, partner, member, shareholder or other insider of the debtor?
 f "yes", complete table for each payment.
                                                                      Payment                                            Purpose of
     Payoc's Name               Relationship to Debtor                     Date               Amount                      Payment             Yes         No


                                                                                                                                                          X




INSTRUCTIONS Use the last<x»mn to Contrite the pfpSM <f et*h payment. such as gats wages or naUry. romtuncmont

for Dosnass     tee. Icon reaaf^at sOiar.ii. craw. Bonus, dvfdsna, stock distritfaSoi. a tetter reason far tv paymcrt



CERTIFICATION OF BANK ACCOUNTS:


The undersigned codifies under penalty of perjury that every financial account used by the debtor is accounted form UST-14Aof tha report and is
hekJ in a depository included on the U.S. Trustee's tst of authorized depositories Tho undersigned further certifies that each such depository has
Been notified that the account holder is a debtor in a Chapter 1 1 case under the jurisdiction of the Bankruptcy Court.

BY: Danet J. BovermanC^^                                                                                                        DATE. October 22. 2018

TITLE: Chref Restructuring Officer




          Monthly Operating Report -Corporate or Partnership Debtor                                                                        Pago 8 of 13
          j««i saw tnaiwowg*                                                                                                                 iiw®w win




                                            Case 18-33183-tmb11                      Doc 57          Filed 10/23/18
                                                                                                                                                          UST-15



                                                                                                                 Cose Number          18-31646
                                                                                                                  Report Mo/Yr        September 2018
Debtor:               [Karamanos Hotdinqs, Inc.                   |

                                                UST-15. STATFMFNT OP AGED RECEIVABLES



INSTRUCTIONS:        Condole all portiere cf UST-15. STATEMENT OF AGED RECEIVABLES, utess tte oeCttr assas Uw tdtowirg r«o saicmcm are
Too kr ttis reportlrg mcrOr.

0 ft the txgmr^ of       roxxtirg rrvcrth. ** (Wnor dd net Nr.-e an/ uncdl&deo pro-peOdan o posi petiSon acaxrts rosavdle; »W.

° Doing tie repcrting rcrrh, lie deetcr dd rtt have eny rccovadce activity, (txludng tie accita cl rov accords raOvatlc. cr tie oolleeaon cr write-eff of
accams r     - •* -      prior mcnltis.

Initial here                    It the dobtor asserts that both statements above are correct and then skip to UST-16,
                                 Statement of Post-Petition Payables.




Accounts Receivable Aging                                             NONE
                               Balance at           Current             Past Due              Past Due               Past Due            Uncollectible
                               Month End            Portion             3H0days              ei^SOdays            over 90 days            Receivables


Pre -petition


Post-petiton


TOTALS

Explain what efforts the debtor has made during the reporting period to collect receivables over 60 days
past due.




Accounts Receivable Reconciliation                                    NONE
                                                                                                                                             Totals
                       Opening Balance
                       Add: Sales on account

                        Less:     Payments on account
                        Less:     Write-offs or other adjustments

                        Closing Balance




Insider Receivable Reconciliation                                     NONE
Insider Name (e.g. officer, director, partner, member, shareholder)
Relationship to Debtor

                        Opening Balance (if first report, use the balance
                               on date of filing)

                        Add:      Current month advances

                        Less: Current month payments

                       lapsing Balance
          Msnthly Operating Report -Corporate or Partnership Debtor                                                                 Page 9 of 13
          1Mb)      'wwCrajX                                                                                                           Ifldfcal i'l'tt)




                                            Case 18-33183-tmb11               Doc 57        Filed 10/23/18
                                                                                                                                                         usr-16



                                                                                                                  Case Number        18-31646
                                                                                                                  Report Mo/Yr I September 2018
Debtor:                iKaramanos Holdings, Inc.


                                        UST-16, STATEMENT OF AGED POST-PETITION PAYABLES
                                                     PART A - TRADE ACCOUNTS PAYABLE


INSTRUCTIONS:       Can (law PART A- TRADE ACCOUNTS PAYABLE ulees tie debtor anaft H-at tta statement is trie <ci Ihs repcrtnj mcrfl*

* Eio«* Itr taxes (Ssok»«l in PART B d this ropot.   Ctfn has no OfX» trteld (Xet-eetita" ps/fttw (ran Ihe arrcrt rcpcrlirg monfi cr »c«n eny prKx posl-
peMKn mcrtf     " "

Initial here              if tho debtor asserts that the statement above la correct and then skip to UST-16. Part B, Taxes.




Accounts Payable Aging
                               Balance at                  Current                    Past Due                    Past Due                  Past Due
                               MonthEnd                     Portion                  Sl^Odyis                   61-90 days                over 90 days



Post-petition



1.   For Accounts Payable more than 30 davs past due, explain why payment has not been made.



2. Attach the debtor's accounts payable aging report.




Post-Petition Trade Accounts Payable Reconciliation




                        Opening Balance

                        Additions:

                        Less: Payments made

                        Closing Balance




          Monthly Operating Report -Corporate or Partnership Debtor                                                                   Page 10 of 13
          UM rjHm Tr.l~0«#»                                                                                                               :=•.««! »wm)




                                          Case 18-33183-tmb11                 Doc 57         Filed 10/23/18
                                                                                                                                         UST-16



                                                                                                 Case Number.     18-31646
                                                                                                 Reporl Mo/Yn I September 2018
Debtor:                              Karamanos Holdings, Inc.                           J

                                  UST-16, BUSINESS STATEMENT OF AGED POST-PETITION PAYABLES
                                                              PART B - TAXES


 CERTIFICATION: The undersigned certifies under penalty of perjury that all post-petition taxes required to be withheld or collected have
 been paid to the appropriate taxing authority or that a deposit for such amounts has been made into a separate bank tax account as more
 fully described below.

  BY:                                                                 DATE:




                                                              NO EMPLOYEES
Reconciliation of Unpaid Post-Petition Taxes
                                                1                        2                           3                         4
                                                                                                                      Unpaid Post-petition
                                       Unpaid Post-petition      Post-petition Taxes         Post-petition Tax         Taxes at End of
                                        Taxes from Prior         Accrued this Month         Payments Made this         Reporting Month
Type of Tax                             Reporting Month          (New Obligations)           Reporting Month           (Col inn 1*2-3*4)

                                                      FEDERAL EMPLOYMENT TAXES
Employee income Tax Withheld

FICA' Medicare- Employee

FICAiMcdicaro-Encloyor

Uicmp'oyrrcnl (FUTAI

                                                       STATE EMPLOYMENT TAXES
Employee income Tax Withheld

Uicmploymgnt (SUTA)

Worker's Corroonsalion

                                                                OTHER TAXES
Corporate Income Tax

Local City/County Tax

Sales Tax

Personal Property Tax
Real Property Tax

Other

                                                                              Total Unpaid Post -Petition Taxes   S




Is the debtor delinquent in any tax reporting? If yes, provide the name of the taxing authority, a description of the
report that is past due, the original report due date, any payment due, and the reason for the delinquency.




          Monthly Operating Repot -Corporate or Partnership Debtor                                                        Page 11 of 13
              Hum          Ktr.                                                                                                    SOU)




                                        Case 18-33183-tmb11             Doc 57         Filed 10/23/18
                                                                                                                                      UST-17



                                                                                                           Case Number     18-31646

Debtor:                             iKaramanos Holdings. Inc.
                                                                                                            Report Mo/Yr Iseptembor 20?
                                                                                                                                               a
                                                   UST-17 STATEMENT OF OPERATIONS
INSTRUCTIONS: Answer each question fully and attach aflditional sheets as necessary to provide a complete response


[Question 1 - Sale of the Debtor's Assets
D<1 the debtor, or another party on Dehal of the the debtor, sell, transfer, or otherwise dispose of any
                                                                                                                                          No
of the debtor's assets during the reporting month that are out of the ordinary course of the debtor's
business    If yes, attach a schedule identifying each asset, dato of sale notice, method of disposition, and
gross and net sale proceeds received.       If real property was sold, attach a copy of the closing statement
                                                                                                                            a             x




Question 2 - Financing
During the reporting month, did the debtor receive any financing, or loans from a non-insider funding source? If yes,
Indicato the source of the funds, date paid to debtor, dollar amount, and date of coot approval.

                                                                                                      Date of Court
          Source of Funds                        Date Paid                    Amount                    Approval              Yes         No



                                                                                                                            r~i       nr
Question 3 - Insider loans
During the reporting month, did the debtor receive any funds from an officer, director, partner, member, shareholder,
or other insider of the debtor? If yes, Indicate the source of funds, dato paid to debtor, dollar amoirt, and date of court

approval.
                                                                                                      Date of Court
          Source of Funds                        Date Paid                    Amount                    Approval              Yes         No




Question 4 - Insurance and Bond Coverage

                                                                                                                              Y"          No_
Did the debtor renew or replace any insurance policies during this reporting month? if yes, attach
a certificate of insurance for each renewal or change in coverage.                                                                        X


Were any of the debtors insurance policies canceled or otherwise terminated for any reason during
the reporting month? if yes, explain.
                                                                                                                              a           x


Were any Oaims made during this reporting month against the debtor's bond? (Answer "No- if the
debtor is not required to have a bond).        If yes, explain.
                                                                                                                              a           x




Question 5 - Significant Events.
Provide a narrative report of any significant events that may have an effect on the financial condition of the debtor
or any events out of the ordinary course of business that are not described elsewhere               this report. Attach separate
sheets as necessary.




          Monthly Operating Roport -Corporate or Partnership Deotor                                                      Page 12 of 13
                  TnVnOrnp                                                                                                    ikkm v«ui




                                       Case 18-33183-tmb11                Doc 57       Filed 10/23/18
                                                                                                                                    UST-17



                                                                                                   Case Number 18-31646
                                                                                                    Report Mo/Yr [September 2018

Debtor:                      iKaramanos Holdings. Inc.              I

                                                              NT OF          RA




            6 - Case Progress.    E«f*»n .shai progress the debtor has made durng the repotting rronth toward confrmatQn ot a plan of




                                                                                                Estimated Dnto

                                                                                                  To bo Filed
                                                                              Filed ?              If not Filed

                                 Disclosure Statement                                              By 11/5/18

                                 Plan of Reorganization:                                           6y 1 1/5/18




WHERE TO RLE A MONTHLY OPERATING REPORT:                 Lixa Saxr-cey Riie2Ct»2reo.-M toortfcr o' - t» rxnriy
         •Rai-vji-flUS BaXrufcy Cart


File the atlaoal.... (select only one)


For a Chapter 11 case filed In Portland, OR:                            For a Chapter 11 case filed in Eugene, OR:
                                 UNtod Stales Bankruptcy Court                                Unitod States Bankruptcy Court
                                 1001 8W 5th Avenue. 7th floor                                40G East 8th Avenue Suite 2600
                                 Portland, OR 97204                                           Euacoe, OR 97401

CERTIFICATION: The undersigned cortlflos that copies of this report and supporting documonta hsvo been served upon each of
the following persons in this case: U.S. Trustoo; tho chairperson of each official commlttoo of crodltors or equity socurity holders
and the attorney(s) for each such commlttoo: the debtor and the debtor's attornoy; and tho trustoo and the trustee's attorney, if
applicable.


BY:                                                                         DATE:

TITLE:                                                       PHOfC NUMBER;


      USTr         i's ccw to: (select only one)

For a Chapter 11        filed in Portland Oft                    For a Chapter 11         filed in Eugene. Oft

Office of the United States Trustee                              Office of the United Slates Trustee
620 SW Main Street. Suite 213                                    405 East 8th Averse, Soto 1 100
Portland. OR 97205                                               Eugene. OR 97401




         Monthly Operating Report -Corporate or Partnership Debtor                                                      Page 13 of 13
         UbK Slum TnHMOnv"                                                                                                 {Onvr- S«11)




                                         Case 18-33183-tmb11              Doc 57        Filed 10/23/18
                                                  5/31/2018          6/30/2018         7/31/2018        8/31/2018         9/30/2018


                                                  5/10-31/18           lure              July            Aueusl           September



Income Statement: UST 11


       Revenue
       Cost of Sales
       Gross Profit                           $                  $                 $                s                 s



       Delivery
       Quality Control
       Distribution center
       Depreciation                           $         3,136    $        4,336    S        4,336   $        4,336    $        4,336

       Selling and administrative             $        14,713    $       17,235    S       16,151   $       26,222    $       26,062

       (Gain) loss on disposal of equipment
      SGA Expenses                            S        17,849    $       21,571    $       20,487   $       30,558    $       30,398




       Interest Expense
       Interest Income                        s         5,518    $        7,776    $        7,776   $        7,776    S        7,776
       Rental income                          $         9,850    $       13,880    $       13,880   $       13,880    S      13,880
       Loss from subsidiary
      Other Income (Expense)
                                              S        15,368    S       21,656    $       21,656   $      21,656     $      21,656



       NET INCOME (LOSS)                      $        (2,481)   $            84   $        1,168   $       (8,903)   $       (8,742)




                              Case 18-33183-tmb11         Doc 57        Filed 10/23/18
                                                          5/10/2018           5/31/2018          6/30/2018          7/31/2018          8/31/2018          9/30/2018


Balance Sheet: UST - 12


Avscts
         Cash                                         s         1,785     $         1,785    $         4,271    $        20,109    S        21,484    $        23,984
         Accounts Receivable
         Investment in subsidiary                         (16,222,825)        (16,222,825)       (16,222,825)       (16,222,825)       (16,222,825)       (16,222,825)
         Inventory
         Prepaids                                              41,908              27,908            10,908              (4,727)           (30,949)           (57,011)
         Fixed Assets                                       1,278,762           1,275,626          1,271,290         1,266,954          1,262,618          1,258,282
         IC Receivables                                    11,403,539          11,417,133        11,436,289         11,441,781         11,460,937         11,480,092
         Other Assets


TOTAL ASSETS                                          $    (3,496,831) S       (3,500,373) S      (3,500,067)   S (3,498,708) $ (3,508,736) $ (3,517,478)




Liabilities
         Accounts Payable - Post-petition             s               -   $           713    $          934     $         1,125    S            (0) $              (0)
         Line of Credit
         Accrued Liabilities - Pre-petition                     7,348               7,348             7,348              7,348              7,348              7,348
         Note payable, related party - Pre-petition          154,716             154,716            154,716            154,716            154,716            154,716
         Deferred rent - Pre-petition                           4,274               2,500             2,500              2,500              2,500              2,500
         Deferred rent, intercompany
         Capital lease obligation
         long Term Debt
         Intercompany Debt

         Intercompany payables                               443,180             443,180            443,180            443,180            443,180            443,180
                                                                                                       -



                                                      $      609,518      $      608,457     $      608,678     $      608,869     $      607,744     $      607,744


Equity
         Common Stock                                           2,700               2,700             2,700              2,700              2,700              2,700
         APIC                                                108,197             108,197            108,197            108,197            108,197            108,197

         Accumulated deficit                               (4,217,246)         (4,219,727)       (4,219,642)        (4,218,474)        (4,227,377)        (4,236,119)
         Members Interest

TOTAL LIABILITIES AND EQUITY                          $    (3,496,831) $       13,500,373)   $   (3,500,067) S (3,498,708) $ (3,508,736) $ (3,517,478)




                                          Case 18-33183-tmb11                 Doc 57        Filed 10/23/18
Cash Flow Statement: UST - 13                      5/10 - 31/18        June            Jul             Aug            Sep

Operations

       Net lncome/(Loss)                           $    (2.481) $             84   $    1.168      $    (8,903)   $    (8,742)
       Adjustments
               Depreciation/Amortization                 3.136           4,336          4,336           4,336          4,336

               KHI - Non-Cash Expenses
               Loss/(Gain) on sale of Assets
       Changes:
               Accounts & IC Receivables               (13,594)        (19.156)        (5,492)         (19,156)       (19,156)
               Inventory

               Prepaid Expense                          14,000          17,000         15,635          26,222         26,062

               Accounts Payable                            713            221                191        (1,125)
               Accrued Liabilities                      (1.774)

       Net Cash Provided by Operations                                   2,486         15,839            1,375         2,500



Investing Activities
       Proceeds from Sale of Assets
       Purchase of Property, Plant and Equipment
       Change in Other Non-Current Asset
       Net Cash Used by Investing Activities


Financing Activities
       Loans Payable
       Distributions
       Credit Line
       Net Cash Used by Financing Activities


Net lncrease/(Decrease) in Cash                                          2,486         15,839           1,375          2,500
       Beginning Cash Balance                            1,785           1,785          4,271          20,109         21,484

       Ending Cash Balance                         S     1.785    $     4,271      $   20,109      $   21,484     $   23,984




                              Case 18-33183-tmb11      Doc 57         Filed 10/23/18
       j=3 EASTWESTBANK Vout V ane jI bridge                                                                   Direct inquiries to:
                                                                                                                   688 895-5650
          9300 Flair Drive Suite 106
          El Monte CA 91731
                                                                                                            ACCOUET STATEMENT

                                                                                                        Page   1 of    1
                                                                                       STARTING DATE. September 01. 2018
                                                                                          ENDING DATE: September 30. 2018
                                                                                           Total days in statement period: 30
                                                                                                                                    I0787
                                                                                                                                ( o>


                                                                                             Sot ic Direct Deposit and el tow you
                       KARAIMNOS HOLDINGS INC                                                payments to go into your accart
                       CHAPTER 11 DEBTOR IN POSSESSION                                       eUomtocsly See* yourself a trip to the
                       CASE #18-31646
                                                                                             bank and no more weting lor paper
                       801 ME 21 ST AVE
                                                                                             checks Enroling la way' Talk to your
                       PORTLAND OR 97237-2209
                                                                                             payer today




         Standard Business Checking

        Account number                                   I787        Beginning balance                         $21,484.46
        Low balance                             $21,484.46           Total additions             i ii            2,500 00
        Average balance                         $21,734.46           Total subtractions           09                  .00
                                                                     Ending balance                            $23,984.46



        CREDITS
        Number                Date        Transaction Description                                                  Additions
                              09 28                                                                              2.500.00



        DAILY BALANCES
        Date                Amount                   Date           Amount                     Date                Amount
        08 31              21,484 46                 09 28          23,984 46



                 OVERDRAFT/RETURN ITEM FEES

                                                                              Total for                       Total
                                                                             this period                   year-to-date


                              Total Overdraft Fees                               $0.00                           $0.00

                              Total Returned Item Fees                           $0.00                           $000




140V     >1.   01-14




                                     Case 18-33183-tmb11            Doc 57      Filed 10/23/18
